Title: To James Madison from Hez Huntington, 2 March 1809
From: Huntington, Hez
To: Madison, James



Sir
Hartford 2d March 1809

Inclosed are the resolutions adopted by the Legislature of this State at the extraordinary Session, with their inflammatory address to the people.
No friend to his Country & Government Can wish the Embargo, Continued after the period arrives; where in the Judgement of Congress & the Govt. the Honor & Interest of the Nation will permit it to be raised—but  & tried Congress have not receded, nor suffered these Measures to be in the least influenced, by an unprincipled english & tory faction in New England.
The resolves of Ms. & Connt. Legislatures and other Seditious newspaper publications—deceive the Govt. if they are considered as evidence of the real state of public Opinion.
It is believed that events will prove, the proceedings of this extraordinary Legislature a Libel on the community. 
Had the embargo been Contd. it would have been partially evaded—and if the nonintercourse System is Substituted—there will be evasions—but they have not & Cannot be Successfully resisted. The Physical Strength of this State if Calld. into action will execute any measure of the Gen. Govt. & maintain public order & Subordination to the laws.
This Opinion derives Support from the tenor of the address.
It shews a distrust of public sentiment, when elaborate declamation, and Gross misrepresentation are exerted to Goad it into Action.
A Shew of Confidence tends to inspire Fidelity. If the New Administration should manifest Confidence in the people—would it not have a Good Effect on that part of the Community who have no interest in deceiving others, nor wish to be deceived themselves. I hope it will be believed that I am influenced by no motives, other than a wish that the Gov’t. should  the like State of things in Connt. Most Respectfully I have the Honor to be your Obedt Servant,

Hez Huntington

